76 S.E.2d 353 (1953)
238 N.C. 110
STATE
v.
CRANFIELD.
No. 722.
Supreme Court of North Carolina.
June 12, 1953.
*354 Frank Freeman, Dobson, J. J. Harris, Winston-Salem, for Defendant-appellant.
Harry McMullan, Atty. Gen., Ralph Moody, Asst. Atty. Gen., Gerald F. White, Member of Staff, Raleigh, for the State.
WINBORNE, Justice.
Appellant, the defendant, brings forward several assignments of error,but, after careful consideration of them, prejudicial error is not made to appear. However, this Court will treat such of the assignments of error so presented as it is deemed to be required.
Assignments of error numbered 7 and 9 are based upon exceptions numbered 7 and 15, to denial of motions aptly made for judgment as of nonsuit, pursuant to G.S. § 15-173.
In this connection it is appropriate to note that the two counts in the bills of indictment on which these prosecutions are founded are in conformity with the provisions of two kindred statutes pertaining to forgery, (1) G.S. § 14-119, relating to "Forgery of bank-notes, checks and other securities", and (2) G.S. § 14-120, relating to "Uttering forged paper." These statutes have as their origin an act of the General Assembly of North Carolina, "begun and held at Raleigh" on November 20, 1819, Chapter 994 (2 Potter 1819) entitled "An Act more effectually to punish the making, passing or attempting to pass, counterfeit bank-notes".
And this Court, considering this act of 1819, in the case of State v. Harris, 27 N.C. 287, at December Term 1844, in opinion by Ruffin, C.J., had this to say: "Under the first section of the act of 1819 the crime consists in passing as true `a note which the party knew to be forged'. But by the second section the passing or attempting to pass by one person `to any other person' a forged note, knowing it to be forged, constitutes the offense. It is putting spurious paper in circulation, and not defrauding the individual who takes it, that the statute has in view."
*355 Defendant stands convicted of the charge predicated upon the provision of G.S. § 14-120 relating to "Uttering forged paper." This statute declares that: "If any person, directly or indirectly, whether for the sake of gain or with intent to defraud or injure any other person, shall utter or publish any such false, forged or counterfeited bill, note, order, check or security as is mentioned in the preceding section; or shall pass or deliver, or attempt to pass or deliver, any of them to another person (knowing the same to be falsely forged or counterfeited), the person so offending shall be punished by imprisonment * * *."
The preceding section, G.S. § 14-119, so referred to, relating to "Forgery of banknotes, checks and other securities" declares that "If any person shall falsely make, forge or counterfeit, or cause or procure the same to be done, or willingly aid or assist therein, any bill or note in imitation of, or purporting to be, a bill or note of any incorporated bank in this state, or in any of the United States, or in any of the territories of the United States; or any order or check on any such bank or corporation, or on the cashier thereof; or any of the securities purporting to be issued by or on behalf of the state, or by or on behalf of any corporation, with intent to injure or defraud any person, bank or corporation, or the state, the person so offending shall be guilty of a felony and shall be punished by imprisonment * * *", etc.
Defendant takes the position that "one of the essential elements of a forged check is that it be capable of passing or obtaining a thing of value", and that, hence, when the checks in question physically passed from the hands of defendant into the hands of Nathan Sosnik, neither of them was capable of "passing or obtaining a thing of value". In support of this position the case of Barnes v. Crawford, 115 N.C. 76, 20 S.E. 386, 387, is cited. In that case the Court stated that "to constitute an indictable forgery, it is not alone sufficient that there be a writing, and that the writing be false. It must also be such as, if true, would be of some legal efficacy, real or apparent, since otherwise it has no legal tendency to defraud." There is nothing wrong with this principle, but the difficulty confronting defendant, as reflected by the record, is that the premises he assumes is only an inference the jury might find from the evidence offered on the trial.
The motion for judgment as of nonsuit raises the question as to whether the evidence offered upon the trial, and shown in the case on appeal, taken in the light most favorable to the State, is sufficient to take the case to the jury on the question as to whether defendant passed to Nathan Sosnik a forged check, knowing it to be forged. The evidence tends to show that the name appearing on, and as the drawer of the checks, respectively, was not signed by such person, nor did he authorize any other person to sign it for him. The evidence tends to show that the purported drawer of each check knew nothing of it until it came to him through the bank on which it was drawn. Manifestly this evidence is of sufficient import to support a finding by the jury that the name appearing as the drawer of the check was forged. The evidence further tends to show that defendant had these blank checks so purporting to be signed. And as to the check of February 18, the evidence tends to show that defendant represented to Nathan Sosnik that his landlord "gave him the check to do his trading, to buy lespedeza seed, which took $50 besides the $12.90 worth of merchandise" for which defendant was trading, and that at defendant's request, and in his presence, he, Sosnik, filled in the check payable to Cash for $62.90, and that after the check was filled in, he, Sosnik, cashed it for defendant, taking out $12.90 for the merchandise, and gave defendant $50 in cash.
From this evidence, we fail to follow through on defendant's contention that the filling in the check was the handiwork of Sosnik, for which he, the defendant, is not responsible. The statute G.S. § 14-120 expressly covers any person who "directly or indirectly" utters a forged check. What defendant did through Sosnik, he did himself.
Assignments of error numbered 1, 2, 3, 4 and 5, based upon exceptions of like numbers, relate to leading questions asked by the Solicitor for the State of the *356 witness Sosnik on direct examination with respect to his filling in the blank spaces in the checks, and as to his doing so at the request and direction of defendant. In this connection, it has been uniformly held by this Court that "the allowance of leading questions is a matter entirely within the discretion of the trial judge, and his ruling will not be reviewed on appeal, at least in the absence of a showing of abuse of discretion" . Stansbury's N.C. Evidence, Section 31, citing State v. Buck, 191 N.C. 528, 132 S.E. 151. See also among other cases State v. Hargrove, 216 N.C. 570, 5 S.E.2d 852; State v. Harris, 222 N.C. 157, 22 S.E.2d 229.
Applying this principle to case in hand, prejudice is not discernible,hence there is no showing of abuse of discretion. State v. Harris, supra.
Assignment of error 6, based on exception 6, is directed to ruling of the court in denial of defendant's motion "that the evidence of the witness Nathan Sosnik be stricken out". The motion was made at the conclusion of the testimony of the witness. It would seem that the motion came too late. Indeed, it is vague and too general, and fails to point out any particular portion of the testimony of the witness. And for these, if for no other reasons, the exception is without merit.
As to other assignments of error, express consideration is not deemed necessary.
In the judgment from which appeal is taken, we find
No error.